Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about January 11, 2000, terminating respondent’s parental rights to the subject child upon a finding of permanent neglect, and committing the child’s custody and guardianship to petitioners for the purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent did not cooperate with the agency’s diligent efforts to assist her to overcome the problems that led to the child’s placement, including referrals to drug treatment and parenting skills programs and to an agency that could help her find suitable housing (see, Matter of Evsoreen Jadwiga S., 284 AD2d 229; Matter of Darrell Sheman A., 283 AD2d 185). The finding that it is in the child’s best interests to be adopted by his foster mother is supported by a fair preponderance of the evidence, including that offered by agency employees as to the foster mother’s ability and willingness to *377care for the child and desire to adopt (see, Matter of Ferdinand V., 277 AD2d 133, lv denied 96 NY2d 705; Matter of David Michael J., 217 AD2d 1008, lv denied 87 NY2d 801). Concur— Nardelli, J.P., Andrias, Saxe, Ellerin and Marlow, JJ.